Cooper, J.,
delivered the opinion of the court.
There is nothing in the evidence in this cause tending to show that the telegraph company knew why Howe desired Eckford to repair to West Point on the first train, or what injury would result to Howe or Eckford if the dispatch should not be speedily delivered. This ignorance did not, of course, relieve the company of its duty to forward and deliver the dispatch, and failing in this it is responsible in damages. But the damages recoverable for the breach of a contract are not necessarily commensurate with the loss the injured party has sustained. If such damages, naturally and in the usual course of things flow from the breach, they may be recovered, for the reason that parties contracting are presumed to do so with reference to natural and usual sequences ; and, failing to perform the contract as agreed, the liability is to respond in damages according to the contemplation of the parties. But when, as in this case, no natural or usual consequences of a breach can be foreseen by the parties, either from the face of the written contract, or from extraneous information, it is impossible to say that the particular consequences of the breach were within- the contemplation of the parties. If the defendant company is liable to pay the attorney’s *310fees which the appellees might have earned had the dispatch been reasonably delivered, there are no imaginable injuries, responsibility for which might not have been fixed upon it, if they could have been proved to result from its breach of contract. The measure of damages is by law fixed as that which is sufficient to make good to the injured party the consequences contemplated - as probably following its breach. The rule applied in this case would cover all possible but improbable consequences. Hadley v. Baxendale, 9 Exch. 341; R. R. Co. v. Ragsdale, 46 Miss. 458.

The judgment is reversed.